                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO . 5:17-CT-3222-BO


 QUINCY JACKSON,                              )
                                              )
                 Plaintiff,                   )
                                              )
       V.                                     )                         ORDER
                                              )
 D. DANIELS , et al. ,                        )
                                              )
                 Defendants.                  )



       The matter now comes before the court on defendants' motion for summary judgment

(DE 41) pursuant to Federal Rule of Civil Procedure 56. The issues raised have been fully briefed,

and are ripe for adjudication. For the following reasons, the court grants defendants' motion.

                                  STATEMENT OF THE CASE

       On September 15 , 2017, plaintiff, a state inmate, filed this civil rights action prose pursuant

to 42 U.S.C. § 1983. On April 16, 2018, the court allowed plaintiff to proceed with his Eighth

Amendment excessive force claim against defendants Maury Correctional Institution ("Maury")

Superintendent Dennis Daniels ("Daniels"), Sergeant Stephen Fonville ("Fonville"), and Maury

Assistant Superintendent of Programs Timothy Jones ("Jones"). North Carolina Prisoner Legal

Services ("NCPLS") subsequently conducted discovery on plaintiffs behalf pursuant to this court' s

standing order l 7-SO-03 , and withdrew as counsel for plaintiff after discovery was complete.

       On July 17, 2019, defendants moved for summary judgment arguing that plaintiff is unable

to establish a constitutional violation, and, alternatively, assert the affirmative defense of qualified

immunity. In support of their motion, defendants filed an appendix which included their personal
declarations, as well as two incident reports and North Carolina Department of Public Safety' s

("DPS") Offender Information relevant to plaintiff. Plaintiff responded, and attached a "statement

of disputed factual issues," a "statement in opposition," photographs, witness statements, a grievance

response, diagrams, excerpts from DPS policies, the DPS code of ethics, an employment record for

defendant Fonville, and medical records.

                                    STATEMENT OF FACTS

       Except as where otherwise noted below, the undisputed facts are as follows. This action

arose out of a sequence of events which occurred at Maury Correctional Institution ("Maury") on

April 9, 2017. (Compl. pp. 5-6). At approximately 5:10 p.m. , plaintiff and another inmate,

Emmanuel Burney ("Burney"), attacked and assaulted Maury Correctional Officer Anthony Dixon

("Dixon") while Dixon was conducting rounds in Maury's Green Unit A-Pod. (Daniels Deel.           ,r 6
and Ex. A). In the course of the assault, plaintiff struck Officer Dixon in the head with a homemade

weapon causing injury to Dixon. ((DE 46-2), p. 15; Compl. p. 5). Both plaintiff and inmate Burney,

additionally, incited other inmates, as well as provoked and threatened staff. ((DE 46-2), p. 3). The

inmates on the Green Unit were not immediately compliant with orders to "lock down," and the

responding officers deployed a short burst of pepper spray to disperse the crowd of inmates. (Id.)

The correctional officers ultimately regained control of the unit, and plaintiff was restrained and

allowed to decontaminate. ((DE 46-2), p . 4). Officer Dixon was transported to Vidant Hospital in

Greenville, North Carolina for treatment. (Id. pp. 5, 10).

       At approximately 6:20 p.m. that same day, defendant Fonville and Officer Brounson escorted

plaintiff, while in handcuffs, to the office of Maury' s Assistant Superintendent for Custody and

Operations to be interviewed in connection with the stabbing of Officer Dixon. (Daniels Deel. ,r 7;


                                                  2
(DE 46-3), p. 6). Defendants Daniels and Jones were present in the office when plaintiff arrived, and

Daniels instructed plaintiff to sit in a chair. (Daniels Deel., 8; Jones Deel.,, 10-11 ). At this point,

the parties' version of events differ. According to defendants, plaintiff moved forward out of his

chair in an aggressive manner. (Daniels Deel. , 9). In response, defendant Daniels placed a baton

across plaintiffs chest, and applied pressure in order to restrain plaintiff in a seated position in the

chair. (Id. , 11 ). Defendants state that plaintiff then continued to be aggressive and combative. (Id.

, 12). Plaintiff, however, states that he did not show any resistence, but that the officers threatened

to kill him and to knock his teeth out with their batons because plaintiff stabbed Officer Dixon.

(Compl. p. 5; Pl. ' s Resp. Ex. A, p. 2).

        At one point, plaintiff, a suspected member of the United Blood Nation ("UBN") gang,

uttered the phrase "Pretty Tony," which is a term UBN members use to show defiance or as a

rallying cry. (Fonville Deel., 13; Jones Deel., 15; Compl. p. 5; Pl. ' s Resp. Ex. A, p. 2). Although

plaintiff admits that he used the term "Pretty Tony" in the course of the interview, he states that it

was in response to the officers ' inquiry as to whether plaintiff was a UBN member. 1 (Compl. p. 5;

Pl. ' s Resp. Ex. A, p. 2). Defendants, however, state that plaintiff shouted the phrase while in an

agitated state and leaping forward out of his chair. (Daniels and Fonville Deel. , , 12-13; Jones

Deel. ,, 14-15). Jones then used the heel of his hand to strike the left side of plaintiffs brachia!

plexus-a DPS approved defensive technique.2 (Fonville Deel., 14; Daniels Deel., 14; Jones Deel.

, 16). According to defendants, there was no further use of force once Jones used the compliance




             Plaintiff states that he is " Pretty Tony," but not a member of the UBN . (PJ ' s Resp . Ex. A, p. 2).

         2
          Defendant Jones states that this is an approved technique, as part of "Control, Restraint and Defensi ve
Techniques training," designed to temporarily incapacitate a target. (Jones Deel. 1 16).

                                                              3
technique. (Daniels Deel., 16; Fonville Deel., 15; Jones Deel., 17). Plaintiff, however, states that

defendants Daniels and Jones continued to"beat [him] with a baton, and punched, and assaulted

[him] while [he was] handcuffed and seated in a chair." (Compl. pp. 5-6; Pl. ' s Resp. Ex. A, p. 2).

Notably, however, plaintiff suggests that defendants should have deployed pepper-spray as a first

level ofresponse to the disruption in the office. (Pl. ' s Resp. p. 3).

        Following the incident, plaintiff was assessed by Maury' s medical staff. ((DE 46-3), p. 3).

Plaintiff denied any injury, but the nurse noted that plaintiffs left eye was bruised and discolored.

(Id.) When the nurse asked plaintiff about his eye, plaintiff attributed the injury to an earlier fall and

did not mention the alleged assault during his medical screening. ((DE 46-3), p. 9; (DE 46-3), p. 4).

The only medical-related complaint plaintiff made at that time concerned nausea, for which he

refused treatment. (Id.) No other injuries were observed by medical staff. (Id.)

        The next day, plaintiff was transferred to Central Prison and examined by medical staff.

(Pl. 's Resp. Ex. C). Central Prison's medical staff ordered a CT scan of plaintiffs left eye socket,

which revealed no break or fracture. (Pl. ' s Resp. Ex. C). After examining plaintiff, the physician

at Central Prison made the following notation in plaintiffs medical records: "22 yr old male sent to

at Central State Prison Urgent Care today for L orbit pain and swelling. Pt states he was involved

in an altercation and stabbed an officer. During the altercation he suffered trauma to his L eye. Pt.

states that he fell. I think this is very unlikely and much more likely that he was struck in the eye

during his scuffle." (Id.)




                                                    4
                                            DISCUSSION

A.      Standard of Review

        Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party then must affirmatively demonstrate that there exists a genuine issue of material

fact requiring trial. Matsushita Elec. Industrial Co. Ltd. v. Zenith Radio Corp .. 475 U.S. 574, 587

(1986). There is no issue for trial unless there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party. Anderson, 477 U.S. at 250.

B.      Analysis

        Defendants raise the affirmative defense of qualified immunity in this § 1983 action.

Government officials are entitled to qualified immunity from civil damages so long as "their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known. " Harlowv. Fitzgerald, 457 U.S. 800, 818 (1982). In other words, a government

official is entitled to qualified immunity when (1) the plaintiff has not demonstrated a violation of

a constitutional right, or (2) the court concludes that the right at issue was not clearly established at

the time of the official' s alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

        1.      Excessive Force Related Claims

        The Eighth Amendment prohibits the "unnecessary and wanton infliction of pain" which

constitutes cruel and unusual punishment. Whitley v. Albers, 475 U.S. 312, 319 (1986). The


                                                   5
excessive force inquiry has an objective prong and a subjective prong. Under the objective prong,

a plaintiff must establish that the forced used was "nontrivial." Wilkins v. Gaddy, 559 U.S. 34, 39

(2010). "In a claim for excessive application of force, a prisoner must meet a heavy burden to satisfy

the subjective component-that prison officials applied force maliciously and sadistically for the very

purpose of causing harm rather than in a good faith effort to maintain and restore discipline." Boone

v. Stallings, 583 F. App'x 174, 176 (4th Cir. 2014) (citing Whitley, 475 U.S . at 320-21). For an

excessive force claim, the relevant state of mind is "wantonness in the infliction of pain." Whitley,

475 U.S. at 322. In determining whether a prison official has acted with "wantonness," relevant

factors include: (1) the need for the application of force ; (2) the relationship between the need and

the amount of force used; (3) the threat reasonably perceived by the responsible officials; and (4) any

efforts made to temper the severity of a forceful response. Whitley, 475 U.S . at 321..

        Applying the Whitley factors, defendants Daniels and Jones applied force in a good faith

effort to protect themselves and to control plaintiff- an aggressive suspected UBN-affiliated inmate

who had just stabbed Officer Dixon with a homemade weapon. The use of force was brief, minor,

tailored to gain plaintiffs compliance, and terminated once that compliance was achieved. While

the parties dispute whether plaintiff was acting in an aggressive manner during the interview,

plaintiffs own versions of events are inconsistent, and unsupported by the record. For instance,

while plaintiff denies acting aggressively in the course of the interview, he suggests that defendants

should have deployed pepper-spray as a first level of response. (Pl. ' s Resp. p. 3). Moreover,

plaintiff admits that he uttered the UBN gang phrase "Pretty Tony," which is consistent with

defendants' version of events and the incident report. (Com pl. p. 5; Pl ' s Resp. Ex. A, p. 2). Finally,

plaintiffs medical records from both Maury and Central Prison reflect that plaintiff, himself,


                                                   6
attributed his eye injury to a prior fall, and not the April 9, 2017, incident with Daniels and Jones,

which calls into question whether plaintiff suffered any injury at all in the office. ((DE 46-3), p. 3;

Pl ' s Resp . Ex. C). Even if plaintiff received the bruised eye in the office, the de minimis nature of

plaintiffs injury indicates that the amount of force used was applied in a good faith effort to

maintain order or restore discipline. McMillian v. LeConey. No. 5:09-cv-175-BR, 2011 WL

2144628, at *10 (E.D.N.C. May 31 , 2011), affd, 455 F. App'x 295 (4th Cir. 2011).

        Here, plaintiff simply has not produced sufficient evidence to defeat summary judgment.

See Scott v. Harris, 550 U.S. 372, 380 (2007) (where "opposing parties tell two different stories, one

of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion for summary judgment);

see also, Solomon v. Felker, No. 08-cv-2544, 2015 WL 1469165, at 7 (E.D. Cal. Mar. 27, 2015)

("The factual context of plaintiffs claim of excessive force is implausible because the injuries

described in plaintiffs medical records do not support his claim that he was beaten."); Lanier v.

Smith, No. 3:08-cv-833 , 2009 WL 3853170, at *8 (M.D. Fla. Nov. 18, 2009) (stating that "the

medical evidence is consistent with the amount of force Defendants allege they used to restrain

Plaintiff and restore order and is inconsistent with Plaintifrs allegations"). Based upon the

foregoing, each of the Whitley factors weighs in favor of defendants Daniels and Jones, and the court

finds that defendants Daniels and Jones did not act with wantonness in the infliction of pain, and that

they are entitled to qualified immunity as to plaintiffs excessive force claim. Thus, the court

GRANTS summary judgment as to defendants Daniels and Jones for this claim.

        Plaintiffs Eighth Amendment claim against defendant Fonville is predicated upon a theory

of failure to protect. Given the fact that there is no underlying Eighth Amendment violation on


                                                   7
behalf of defendants Daniels or Jones, plaintiff s failure to protect claim based upon the alleged

Eighth Amendment violation of defendants Daniels and Jones lacks merit. See Hinkle v. City of

Clarksburg, W. Va., 81 F.3d 416, 420 (4th Cir. 1996) (holding that absent an underlying

constitutional violation, no § 1983 liability attaches to a supervisor).            Because there 1s no

constitutional violation, defendant Fonville is entitled to qualified immunity for this claim.

        2.      Remaining Claims

        To the extent plaintiff asserts that defendants violated any DPS policy, alleged prison policy

violations do not rise to the level of a constitutional violation. See Joyner v. Patterson, No.O: 13-

2675, 2014 WL 897121 , at *4 (D.S.C. Mar. 6, 2014) ("Violations of prison policies alone do not rise

to the level of a constitutional deprivation."), aff d, 579 F. App'x 748 (4th Cir.2015). Thus, plaintiff

has not established a constitutional violation, and this claim is DISMISSED. See 28 U.S.C.

§ 1915(e)(2)(B)(ii) (stating that a court to dismiss a prisoner' s complaint sua sponte at any time "if

the court determines that .. . the action ... is frivolous . . . [or] fails to state a claim on which relief

may be granted.").

        To the extent plaintiff asserts that defendants failed to provide him with a video tape of the

alleged April 9, 2017, incident in the office, plaintiff acknowledges that the alleged incident took

place in an area not equipped with video surveillance. See (Pl. ' s Resp. p. 2). In any event, plaintiff

had the opportunity to pursue any discovery issues through his counsel, NCPLS , during the discovery

period. Thus, this claim is DISMISSED. See 28 U.S.C. § 1915(e)(2)(B)(i)(ii).

        Finally, to the extent plaintiff asserts that defendants violated his rights pursuant to the Due

Process Clause of the Fourteenth Amendment in the course of his disciplinary proceedings because

prison officials did not take photographs after the alleged use of force in the office, plaintiff fails to


                                                     8
state a claim. In order to recover damages for an allegedly unconstitutional conviction, a plaintiff

proceeding pursuant to § 1983 must prove that the conviction or sentence at issue has been reversed

on direct appeal, expunged by executive order, declared invalid by state tribunal authorized to make

such determinations, or called into question by a federal court's issuance of a writ of habeas corpus.

Heckv. Humphrey, 512 U.S. 477, 486-487 (1994); Mobleyv. Tompkins, 473 F. App 'x 337, 337 (4th

Cir. 2012). The holding in Heck also extends to a prisoner's claim for damages related to the loss

of earned good time credits as a result of prison disciplinary proceedings. See Edwards v. Balisok,

520 U.S. 641,646 (1997). Plaintiff, additionally, fails to state a due process violation. See Wolff

v. McDonnell, 418 U.S . 539, 564-66 (1974). Thus, this claim is DISMISSED. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                          CONCLUSION

       Based upon the foregoing, defendants' motion for summary judgment (DE 41) is GRANTED

as to plaintiffs excessive force-related claims. Plaintiffs remaining claims are dismissed pursuant

to 28 U.S .C. § 1915(e)(2)(B)(i)(ii). The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this the~ day of February, 2020.




                                              ~~/)0
                                               Chief United States District Judge




                                                  9
